                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS

ROBERT HOSKINS,                                          )
                                                         )
         Plaintiff,                                      )
                                                         )
         v.                                              )                 Case No. 3:14-cv-01427-DGW
                                                         )
THOMAS MEZO, ZACK                                        )
FITZGERALD, WILLIAM                                      )
WELBORN, SUSAN HILL,                                     )
and KIMBERLY BUTLER,                                     )
                                                         )
         Defendants.                                     )

                                                      ORDER
WILKERSON, Magistrate Judge

         Pending before the Court is a Motion for Reconsideration (Doc. 128) and a Motion for

Relief from Judgment 1 (Doc. 133). For the reasons stated below, both motions are DENIED.

                                         FACTUAL BACKGROUND
         On June 23, 2014, Plaintiff Robert Hoskins was transferred from Pinckneyville

Correctional Center to Menard Correctional Center (Doc. 85, p. 3). Two days later, Hoskins was

moved to a new cell that he alleges was contaminated with feces, blood, trash, food trays, and bugs

(Doc. 107-1, 15:2-17:7). Hoskins stated that at the time he was moved, he asked Defendant

Thomas Mezo for cleaning supplies and hygiene items (Doc. 85, p. 3). Hoskins alleges Mezo

refused to provide the cleaning supplies, stating that he did not have time and might get to it the

next day (Doc. 85, p. 3). Hoskins claims he also asked Defendants Zack Fitzgerald, Sergeant

Welborn and Counselor Susan Hill for assistance, but they refused to help him even though they

could see his cell was unsanitary (Doc. 85, pp. 3-4).
1
  The second document is simply titled “Plaintiff Newly Discovered Evidence” (Doc. 133). Although docketed as a
motion for a new trial, Hoskins raised the claim pursuant to Federal Rule of Civil Procedure 60(b). Thus, the Court
construes the document as a motion for relief from final judgment, rather than a motion for new trial under Rule 59(a).

                                                   Page 1 of 5
          A trial was held September 10-11, 2018 (Docs. 122, 123). Defendants moved for a directed

verdict at the close of Hoskins’ case and again at the close of their case. The Court denied the

motions for directed verdict and the case was submitted to the jury. Ultimately, the jury returned a

verdict in favor of all Defendants (Doc. 124). Hoskins’ counsel immediately made an oral motion

for judgment notwithstanding the verdict, which the Court denied. Hoskins timely filed the

pending motions for reconsideration and relief from judgment.

                                                     ANALYSIS

          Technically, a “motion to reconsider” does not exist under the Federal Rules of Civil

Procedure. But such motions are routinely filed and are generally treated as motions to alter or

amend an order or judgment under Rule 59(e) or motions for relief from judgment/order under

Rule 60(b). See, e.g., Mares v. Busby, 34 F.3d 533, 535 (7th Cir. 1994). Rule 59(e) permits a

court to amend a judgment only if the movant demonstrates a manifest error of law or fact or

presents newly discovered evidence that was not previously available. See, e.g., Sigsworth v. City

of Aurora, 487 F.3d 506, 511-12 (7th Cir. 2007); Harrington v. City of Chicago, 433 F.3d 542 (7th

Cir. 2006). Rule 60(b) permits a court to relieve a party from an order or judgment based on such

grounds as mistake, surprise or excusable neglect by the movant; fraud or misconduct by the

opposing party; a judgment that is void or has been discharged; or newly discovered evidence.

                                  Reconsideration of Directed Verdict Ruling

          After the jury returned a verdict in favor of all Defendants, Hoskins’ counsel moved the

Court for judgment notwithstanding the verdict. The Court denied that motion, finding that there

was not enough evidence to overturn the verdict of the jury. Hoskins asks this Court to reconsider

that decision (Doc. 128, p. 2). 2


2
    To clarify, Hoskins refers to the motion as a “direct verdict.” (Doc. 128, p. 1). An oral motion for directed verdict

                                                     Page 2 of 5
        A verdict will be set aside as contrary to the manifest weight of the evidence “only if ‘no

rational jury’ could have rendered the verdict.” Moore ex rel. Estate of Grady v. Tuelja, 546 F.3d

423, 427 (7th Cir. 2008) (quoting King v. Harrington, 447 F.3d 531, 534 (7th Cir. 2006)). Here,

the Court ruled that there was not enough evidence to overturn the verdict of the jury. During trial,

the jury heard testimony from Hoskins as well as two witnesses on his behalf — Johnny White and

Maurice Wallace — about the unsanitary state of the cells in segregation. Conversely, Defendants

presented testimony that each cell is cleaned before a new inmate is placed in the cell, and that

inmates are regularly provided with cleaning supplies to ensure the cells are kept sanitary. Thus,

the jury was confronted with two very different versions of the facts and was required to determine

who they found credible. Because there was evidence introduced upon which the jury could

rendered its verdict, specifically Defendants’ testimony, the verdict cannot be set aside as against

the manifest weight of the evidence. Further, that the jury found Defendants’ fact more credible

does not create a manifest error of law or fact.

        Thus, Hoskins’ request that the Court reconsider its ruling on the motion for judgment

notwithstanding the verdict is DENIED.

                                         Newly Discovered Evidence

        Hoskins also seeks relief from the judgment based on newly discovered evidence (Doc.

133, p. 1). However, where that evidence could have been obtained earlier through the discovery

process, subsequent discovery is insufficient to justify reconsideration. Gomez v. Chody, 867 F.2d

395, 405 (7th Cir. 1989). Here, the “newly discovered” evidence is an affidavit from a third inmate

at Menard Correctional Center who worked as a porter cleaning cells in the segregation unit (Doc.


was made by Defendants at the end of the Plaintiff’s case and was renewed after the defense rested. The ruling by the
Court denying both directed verdict motions was to Hoskins’ benefit, and allowed his claim to proceed to the jury.
Thus, the Court infers Hoskins’ reference to a “direct verdict” is a reference to his counsel’s motion for judgment
notwithstanding the verdict.

                                                   Page 3 of 5
133, p. 4). Hoskins was able to obtain the affidavit from the inmate, DeAndre Perkins, less than a

week after trial (Doc. 133, p. 4). Thus, there is no reason to believe he was unable to identify

Perkins and his potential evidence through the discovery process before trial.

        Further, newly discovered evidence will not justify relief from judgment unless the

evidence material and “clearly would have produced a different result if presented before the

original judgment.” Peacock v. Bd. of Sch. Comm'rs of City of Indianapolis, 721 F.2d 210, 213–14

(7th Cir. 1983). Here, Mr. Perkins’ affidavit is not specific to the state of Hoskins’ cell, but rather

provides general evidence about the limited availability of cleaning supplies due to budget cuts.

The jury heard testimony from Hoskins and two other witnesses about the cleanliness of the cells

and the availability of cleaning supplies. Thus, to the extent that Perkins’ affidavit simply restates

the testimony of the other witnesses that cleaning supplies were not regularly available, it is

cumulative and therefore immaterial. McKnight v. United States Steel Corp., 726 F.2d 333, 336–

37 (7th Cir. 1984) (affidavit is not material where it is cumulative of other evidence).

        Finally, the information contained in Perkins’ affidavit is unlikely to have resulted in a

different outcome if it had been introduced to the jury. Perkins states he was sometimes told not to

clean blood found in a cell because the prison officials had to document its existence (Doc. 11, p.

4). Whether someone was instructed to clean the blood after that documentation was completed is

not addressed. The fact that cleaning of blood was sometimes delayed for administrative purposes

is not necessarily inconsistent with Defendants’ testimony at trial and therefore unlikely to have

resulted in a different outcome. 3


3
  Hoskins also attempts to raise an additional argument related to evidence at trial. Immediately before trial began
Hoskins addressed the Court directly regarding his concern that Defendants had failed to produce some documents
during discovery. He now alleges the affidavit he produced provides new evidence regarding Defendants’ failure to
preserve those documents (Doc. 135, p. 1). However, the affidavit in question does not discuss missing documents.
The most the affidavit alleges is that the records kept by the prison regarding cleaning supplies were not always
accurate. Hoskins counsel had an opportunity to address the issue of missing or inaccurate documents through
cross-examination at trial. Thus, the Court finds this argument unpersuasive.

                                                  Page 4 of 5
       Because the affidavit provides only cumulative, non-material evidence that would not

clearly have resulted in a different outcome at trial, the motion for relief from judgment is

DENIED.

                                       CONCLUSION

       For the above stated reasons, both Plaintiff’s Motion for Reconsideration (Doc. 128) and

Motion for Relief from Judgment (Doc. 133) are DENIED.


SO ORDERED.

DATED: December 13, 2018



                                                   DONALD G. WILKERSON
                                                   United States Magistrate Judge




                                         Page 5 of 5
